 



Exhibit 10.9

January 1, 1994
Amended July 15, 1997
Amended July 30, 1998
Amended February 5, 1999
Amended July 25, 2002

MILACRON
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



I.   Purpose       The purpose of the Milacron Supplemental Executive Retirement
Plan (the “Plan”) is to provide supplemental retirement benefits to certain key
employees of Milacron Inc. and its subsidiaries (the “Company”) who meet the
eligibility requirements of the Plan.   II.   Definitions       “Benefit
Commencement Date” — shall be the date as determined by Article IX herein.      
“Compensation” — shall have the same meaning as that term is defined in the
Milacron Retirement Plan, without regard to any dollar limitations and including
employee deferrals under the Milacron Compensation Deferral Plan.      
“Compensation Committee” — shall mean the Compensation Committee of the Milacron
Inc. Board of Directors.       “Eligible Position” — shall mean the position of
Chairman, President or Vice President of Milacron Inc. held by an individual who
is first elected to the position of either Chairman, President or Vice President
of Milacron Inc. prior to July 30, 1998 and who continues to hold any such
position after July 30, 1998 or any specific position held by an individual
subsequent to that individual’s designation as a key employee by the
Compensation Committee for purposes of this Plan.       “Highest Average
Compensation” — shall mean the highest average of the Participant’s Compensation
for three consecutive years.       “Normal Retirement Date” — shall have the
same meaning as that term is defined in the Milacron Retirement Plan.      
“Participant” — shall mean an individual eligible to participate in this Plan as
set forth in Article V.       “Years of Credited Service” — shall have the same
meaning as that term is defined in the Milacron Retirement Plan.





--------------------------------------------------------------------------------



 





    Solely for purposes of this Plan, the above terms that are defined in the
Milacron Retirement Plan shall be applied to the Participant with respect to his
employment with the Company, regardless of the Participant’s eligibility under
the Milacron Retirement Plan.   III.   Effective Date/Plan Year       This Plan
will be effective beginning January 1, 1994. The Plan year shall coincide with
the calendar year.   IV.   Election       Individuals may not participate in
both this Plan and the Milacron Supplemental Pension Plan or the Milacron
Supplemental Executive Pension Plan. Individuals eligible to participate in this
Plan and the Milacron Supplemental Pension Plan or the Milacron Supplemental
Executive Pension Plan must inform the Compensation Committee at the time of
termination of the employment relationship between the Company and the
individual as to which plan the individual shall participate.   V.   Eligibility
      An individual shall be eligible to participate in the Plan and thus become
a “Participant” if:

                  A   The individual holds or has held an Eligible Position;
and,                       (i)   the individual remains in the employ of the
Company at least until his Normal Retirement Date; or,                      
(ii)   the individual is an employee of the Company on or after his 55th
birthday and has at least ten (10) Years of Credited Service with the Company;
or,                       (iii)   the individual terminates employment with the
Company due to disability as set forth in Article VIII, below. Or,              
    B   The individual dies while holding an Eligible Position as set forth in
Article X, below.                   C   Notwithstanding the foregoing, the
Compensation Committee, in its sole discretion, may at any time specify in
writing that an individual who holds an Eligible Position and is not otherwise a
Participant under the Plan in accordance with this Article V., shall become
Participant under the Plan.



VI.   Benefit

2



--------------------------------------------------------------------------------



 





    Participants who have ten (10) Years of Credited Service or more as an
officer of Milacron Inc. shall receive as the annual benefit as of the Benefit
Commencement Date the greater of: (i) one percent (1%) of the Participant’s
Highest Average Compensation for each Year of Credited Service the Participant
served as an officer of Milacron Inc., however, in no event shall this annual
benefit exceed ten percent (10%) of the Participant’s Highest Average
Compensation; or, (ii) an amount necessary to increase the Participant’s
combined annual benefits under this Plan, the Milacron Retirement Plan, the
Milacron Retirement Savings Plan, the Milacron Compensation Deferral Plan and
the Milacron Inc. Supplemental Retirement Plan to fifty-two and one half percent
(52.5%) of the Participant’s Highest Average Compensation.       For purposes of
this Plan, the Participant’s vested account balance, if any, attributable to
Employer Basic Contributions under the Milacron Retirement Savings Plan and
Basic Credits and Discretionary Credits under the Milacron Compensation Deferral
Plan will be converted to an actuarially equivalent annual benefit payable for
the Participant’s lifetime commencing at the Participant’s Benefit Commencement
Date, determined based on the actuarial assumptions used to calculate lump sum
amounts as set forth in the Milacron Retirement Plan.       All other
Participants shall receive as the annual benefit as of the Benefit Commencement
Date, one percent (1%) of the Participant’s Highest Average Compensation for
each Year of Credited Service the Participant served in an Eligible Position,
however, in no event shall this annual benefit exceed ten percent (10%) of the
Participant’s Highest Average Compensation.   VII.   Maximum Benefit       In no
event shall a Participant receive total combined annual benefits from this Plan,
the Milacron Retirement Plan, the Milacron Retirement Savings Plan (as
determined under Article VI), the Milacron Compensation Deferral Plan (as
determined under Article VI) and the Milacron Inc. Supplemental Retirement Plan
in excess of 60% of the Participant’s Highest Average Compensation and benefits
from this Plan shall be reduced accordingly, if necessary.   VIII.   Disability
      An individual who terminates employment with the Company due to disability
prior to his 55th birthday will be a Participant if:



  (i)   the individual at the time of disability held an Eligible Position; and
    (ii)   the individual has ten (10) years Credited Service with the Company;
and     (iii)   the disability is certified by a physician or physicians
designated by the Compensation Committee.

3



--------------------------------------------------------------------------------



 





IX.   Benefit Commencement Date       Except as otherwise stated in this
Article IX and Article X, benefits shall commence on a Participant’s Normal
Retirement Date.       For those Participants retiring prior to their Normal
Retirement Date, benefits shall commence upon the date of retirement and shall
not be actuarially reduced.       Benefits to a Participant who terminates
employment with the Company due to disability prior to age 55 shall commence
upon the date the Participant begins receiving benefits from the Milacron
Retirement Plan or would be eligible to receive benefits from the Milacron
Retirement Plan if he participated therein.   X.   Death       An individual who
dies while employed by the Company and who is not otherwise a Participant in
this Plan shall be a Participant if:



  (i)   the individual holds an Eligible Position at the time of death; and,    
(ii)   the individual was at the time of his death vested in the Milacron
Retirement Plan or the Cincinnati Milacron Retirement Savings Plan.



    If a Participant dies prior to commencement of benefits under this Plan and
the Participant is survived by a spouse to whom he was married on the date he
became vested under this Plan, the Participant’s surviving spouse shall receive
monthly benefits under this Plan, at the time benefits may begin to the
surviving spouse under the Milacron Retirement Plan, in the form of a life
annuity in the amount of fifty percent (50%) of the Participant’s benefits under
this Plan (with a reduction for commencement prior to the date the Participant
would have attained age 55, with such reduction determined in accordance with
the Milacron Retirement Plan), determined in accordance with Article VI.   XI.  
Payment Options       Benefits shall be paid to Participants on a monthly basis.
Participants who are single shall receive benefits under this Plan in the form
of a life annuity. Participants who are married shall receive benefits in the
form of a fifty (50%) percent joint and survivor annuity which shall not be
actuarially reduced; however, the benefit to the Participant’s spouse shall be
available only if the Participant is survived by a spouse to whom he was married
on the date he became vested under this Plan.   XII.   Vesting       Unless
forfeited pursuant to Article XIII, a Participant’s benefit shall become vested
-

4



--------------------------------------------------------------------------------



 





  (i)   on his Normal Retirement Date; or     (ii)   on the date he reaches age
55 and has at least ten (10) Years of Credited Service with the Company; or    
(iii)   on the date of termination of employment due to disability or death.



    If a Participant no longer holds an Eligible Position, but remains an
employee of the Company, the Participant’s service in the Eligible Position and
his resulting benefit under this Plan shall not be forfeited.      
Notwithstanding the foregoing, the Compensation Committee, in its sole
discretion, may specify in writing a different vesting schedule or date
applicable to any Participant or group of Participants.   XIII.   Fraud       In
the event that a Participant shall at any time be dismissed for, or convicted of
a crime involving, dishonesty or fraud on his part in his relationship with the
Company, all benefits which would otherwise be payable to him under the Plan
shall be forfeited.   XIV.   Competition       By accepting payment of any
benefit under the Plan the Participant agrees not to be employed, or consult, in
any business which is, or is about to be, engaged in a business of the same or
substantially the same nature as the businesses of the Company without prior
written consent of the Company, and breach of this agreement by the Participant
shall be cause for termination of payment of benefits under the Plan.   XV.  
Funding       The Plan shall be unfunded and benefits shall be paid only from
the general assets of the Company.   XVI.   Administration       The general
administration of this Plan and the responsibility for carrying out and
interpreting the provisions hereof shall be vested in the Compensation
Committee. The Compensation Committee may adopt such rules and regulations as it
may deem necessary for the proper administration of this Plan, which are not
inconsistent with the provisions hereof, and its decision in all matters shall
be final, conclusive and binding.   XVII.   Amendment and Termination       The
Board of Directors reserves in its sole and exclusive discretion the right at
any time and from time to time to amend this Plan in any respect or terminate
this Plan without

5



--------------------------------------------------------------------------------



 





    restriction and without the consent of any Participant, provided however,
that no amendment or termination of this Plan shall impair the right of any
Participant to receive benefits which have become vested prior to such amendment
or termination and that the Plan shall not be amended or terminated during the
24-month period beginning on the date of a “Change in Control” (as defined in
Schedule A, attached hereto).   XVIII.   Change in Control       Notwithstanding
the foregoing provisions of the Plan, an individual who holds an Eligible
Position and is not otherwise a Participant under the Plan in accordance with
Article V, shall become a Participant under the Plan and become vested under the
Plan upon the date of a “Qualifying Termination” (as defined in Schedule B,
attached hereto) following a “Change in Control” (as defined in Schedule A,
attached hereto).   XIV.   Miscellaneous



  (a)   Nothing contained in this Plan guarantees the continued employment of a
Participant with the Company.     (b)   No benefit hereunder may be assigned,
pledged, mortgaged or hypothecated and, to the extent permitted by law, no such
benefit shall be subject to legal process or attachment for the payment of any
claims against any person entitled to receive the same.     (c)   If a
Participant entitled to receive a benefit under this Plan is deemed by the
Compensation Committee or is adjudged by a court of competent jurisdiction to be
legally incapable of giving valid receipt and discharge for such benefit, such
payments shall be paid to such person or persons as the Compensation Committee
shall designate or to the duly appointed guardian or other legal representative
of such Participant. Such payment shall, to the extend made, be deemed a
complete discharge for such payments under this Plan.     (d)   Payments made
under this Plan shall be subject to withholding as shall at the time be required
under any income tax or other laws, whether of the United States or any other
jurisdiction.     (e)   All expenses and costs in connection with the operation
of this Plan shall be borne by the Company.     (f)   The provisions of this
Plan shall be construed according to the laws of the State of Ohio.     (g)  
The masculine pronoun wherever used herein shall include the feminine gender and
the feminine shall include the masculine and the singular number as used herein
shall include the plural and the plural shall include the singular unless the
context clearly indicates otherwise.

6



--------------------------------------------------------------------------------



 





  (h)   The titles and headings used herein are for convenience of reference
only and in case of any conflict, the text of this Plan, rather than such titles
or headings, shall be controlling.

7



--------------------------------------------------------------------------------



 



SCHEDULE A

A “Change in Control” occurs if:

     (a)  a Person or Group other than a trustee or other fiduciary of
securities held under an employee benefit plan of the Company or any of its
subsidiaries, is or becomes a Beneficial Owner, directly or indirectly, of stock
of the Company representing 20% or more of the total voting power of the
Company’s then outstanding stock and securities; provided, however, that for
purposes of this Paragraph (a), the following acquisitions shall not constitute
a Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction which complies with clause (i) of Paragraph (c) of this Schedule.

     (b)  individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”), cease for any reason to
constitute a majority thereof; provided, however, that any individual becoming a
director whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least 60% of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person or Group other than the Board of Directors of the Company;

     (c)  there is consummated a merger, consolidation or other corporate
transaction, other than (i) a merger, consolidation or transaction that would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 66 2/3% of the combined voting
power of the stock and securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or
transaction, or (ii) a merger, consolidation or transaction effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person or Group is or becomes the Beneficial Owner, directly or indirectly, of
stock and securities of the Company representing more than 20% of the combined
voting power of the Company’s then outstanding stock and securities;

     (d)  the sale or disposition by the Company of all or substantially all of
the Company’s assets other than a sale or disposition by the Company of all or
substantially all of the assets to an entity at least 66 2/3% of the combined
voting power of the stock and securities which is owned by Persons in
substantially the same proportions as their ownership of the Company’s voting
stock immediately prior to such sale; or

8



--------------------------------------------------------------------------------



 



     (e)  the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.

“Company” shall mean Milacron Inc. “Person” shall mean any person (as defined in
Section 3(a)(9) of the Securities Exchange Act (the “Exchange Act”), as such
term is modified in Section 13(d) and 14(d) of the Exchange Act) other than (i)
any employee plan established by the Company, (ii) any affiliate (as defined in
Rule 12b-2 promulgated under the Exchange Act) of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company. “Group” shall mean any group as defined in Section 14(d)(2) of the
Exchange Act. “Beneficial Owner” shall mean beneficial owner as defined in
Rule 13d-3 under the Exchange Act.

9



--------------------------------------------------------------------------------



 



SCHEDULE B

A “Qualifying Termination” shall mean (i) a termination of the individual’s
employment by the Company for any reason other than for “Cause” or “Disability”
(as defined below) during the “Protection Period” (as defined below), or (ii)
the individual’s termination of employment for “Good Reason” (as defined below)
during the Protection Period.

     (a)  Disability. If the individual is absent from duties with the Company
on a full-time basis for eighteen consecutive months due to a physical or mental
incapacity, and the individual has not returned to the full-time performance of
the individual’s duties within thirty (30) days after written Notice of
Termination is given to the individual by the Company, such termination shall be
considered to be termination by the Company for “Disability” for purposes of
this Exhibit.

     (b)  Cause. The Company may terminate the individual’s employment for
Cause. For purposes of this Schedule only, the Company shall have “Cause” to
terminate the individual’s employment hereunder only on the basis of (i) the
individual’s fraud on, or misappropriation or embezzlement of assets of, the
Company that causes material harm to the Company or (ii) the individual’s
willful and continued failure to substantially perform the individual’s duties
hereunder (other than any such failure resulting from the individual’s mental or
physical incapacity or mental illness or any such actual or anticipated failure
after the issuance of a Notice of Termination, as defined in Paragraph (d), by
the individual for Good Reason, as defined below); provided, however, that
“Cause” shall occur with respect to clause (ii) of this sentence only if such
action constituting Cause has not been corrected or cured by the individual
within 30 days after the individual has received written notice from the Company
of the Company’s intent to terminate the individual’s employment for Cause and
specifying in detail the basis for such termination. For purposes of this
Paragraph, no act, or failure to act, on the individual’s part shall be
considered “willful” unless done, or omitted to be done, by the individual in
bad faith and without reasonable belief that the individual’s action or omission
was in the best interests of the Company. Notwithstanding the foregoing, the
individual shall not be deemed to have been terminated for Cause unless and
until delivery to the individual of a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the individual and an opportunity for the individual,
together with the individual’s counsel, to be heard before the Board), finding
that in the good faith opinion of the Board the individual was guilty of conduct
set forth in clause (i) or (ii) of this Paragraph and specifying the particulars
thereof in detail.

     (c)  Good Reason. The individual shall be entitled to terminate the
individual’s employment for Good Reason at any time following a Change in
Control. For purposes of this Schedule, “Good Reason” shall exist in the event
of the occurrence of any of the following without the individual’s express prior
written consent:



  (i)   any diminution of, or the assignment to the individual of duties
inconsistent with, the individual’s position, duties, responsibilities and
status with the

10



--------------------------------------------------------------------------------



 





      Company immediately prior to a Change in Control, an adverse change in the
individual’s titles or offices as in effect immediately prior to a Change in
Control, or any removal of the individual from, or any failure to reelect the
individual to, any of such positions, except in connection with the individual’s
termination of employment for Disability or Cause or as a result of the
individual’s death or by the individual other than for Good Reason;     (ii)   a
reduction by the Company in the individual’s base salary as in effect on the
date of a Change in Control or as the same may be increased from time to time
during the term of any agreement between the Company and the individual;    
(iii)   the Company’s failure to continue any benefit plan or arrangement
(including, without limitation, the Company’s life insurance, post-retirement
benefits, and comprehensive medical plan coverage) in which the individual
participated at the time of a Change in Control (or any other plans providing
the individual with substantially similar benefits) (hereinafter referred to as
“Benefit Plans”), or any action by the Company that would adversely affect the
individual’s participation in or materially reduce the individual’s benefits
under any such Benefit Plan or deprive the individual of any material fringe
benefit enjoyed by the individual at the time of a Change in Control;     (iv)  
the Company’s failure to continue in effect, or continue payments under, any
incentive plan or arrangement (including, without limitation, any equity-based
plan or arrangement) in which the individual participated at the time of a
Change in Control (hereinafter referred to as “Incentive Plans”) or any action
by the Company that would adversely affect the individual’s participation in any
such Incentive Plans or reduce the individual’s benefits under any such
Incentive Plans;     (v)   a relocation of the Company’s principal executive
offices to a location outside the Cincinnati, Ohio metropolitan area or
relocation of the individual’s primary workplace to any place other than the
location at which the individual performed the individual’s duties immediately
prior to a Change in Control;     (vi)   the Company’s failure to provide the
individual with the number of paid vacation days to which the individual was
entitled at the time of a Change in Control;     (vii)   the Company’s material
breach of any provision of any agreement between the Company and the individual
regarding severance benefits following a Change in Control;     (viii)   the
Company’s purported termination of the individual which is not effected pursuant
to a Notice of Termination satisfying the requirements of Paragraph (d);

     (d)  Notice of Termination. Any purported termination of the individual by
the Company or by the individual shall be communicated by written Notice of
Termination to the other party in accordance with Paragraph (f) hereof. For
purposes of this Schedule, a “Notice of

11



--------------------------------------------------------------------------------



 



Termination” shall mean a notice that indicates the specific termination
provision in this Schedule relied upon and the facts, if any, supporting
application of such provision.

     (e)  Date of Termination: Dispute Concerning Termination. “Date of
Termination” shall mean (i) if the individual’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the individual has not returned to the performance of the individual’s duties on
a full-time basis during such thirty (30) day period) or (ii) if the
individual’s employment is terminated by the Company for any reason other than
Disability or by the individual for any reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company shall not be
less than thirty (30) days, and in the case of a termination by the individual
shall not be more than sixty (60) days, respectively, from the date such Notice
of Termination is given); provided, however, that if the party receiving the
Notice of Termination notifies the other party within thirty (30) days after the
date such Notice of Termination is given that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
binding arbitration award referred to in Paragraph (g); and provided, further
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice shall pursue
the resolution of such dispute with reasonable diligence. The Company shall
continue the individual as a participant in the plan until the dispute is
finally resolved in accordance with this Schedule. For purposes of determining
whether any Qualifying Termination has occurred during the Protection Period,
the date a Notice of Termination is given pursuant to this Schedule shall be
deemed the date of the individual’s Qualifying Termination.

     (f)  Notice. For the purposes of this Schedule, notices and all other
communications provided for in the Schedule shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

          (i)   if, to the individual, to the individual’s current address on
file with the Company;   (ii)   if, to the Company, to:   Milacron Inc.        
2090 Florence Avenue         Cincinnati, Ohio 45206         Attn:     Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

     (g)  Arbitration. Any dispute or controversy arising under or in connection
with this Schedule shall be settled exclusively by arbitration in Cincinnati,
Ohio in accordance with the rules of (but not necessarily appointed by) the
American Arbitration Association then in effect except as provided herein.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. No such arbitration proceedings shall be commenced or conducted
until at least sixty (60) days after the parties, in good faith, shall have
attempted to resolve such dispute

12



--------------------------------------------------------------------------------



 



by mutual agreement; and the parties hereby agree to endeavor in good faith to
resolve any dispute by mutual agreement. If mutual agreement cannot be attained,
any disputing party, by written notice to the other (“Arbitration Notice”) may
commence arbitration proceedings. Such arbitration shall be conducted before a
panel of three arbitrators, one appointed by each party within thirty (30) days
after the date of the Arbitration Notice, and one chosen within sixty (60) days
after the date of the Arbitration Notice by the two arbitrators appointed by the
disputing parties. Any Cincinnati, Ohio court of competent jurisdiction shall
appoint any arbitrator that has not been appointed within such time periods.
Judgment may include costs and attorneys fees and may be entered in any court of
competent jurisdiction.

     (h)  Definitions. For purposes of this Schedule, “Company” shall mean
Milacron Inc., “Protection Period” shall mean the 24-month period beginning on
the date of a Change in Control, and “Board” shall mean the Board of Directors
of Milacron Inc. and “Change in Control” shall have the meaning set forth in
Schedule A.

13